            Case 1:12-cr-01563-WJ Document 92 Filed 12/22/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                             No. 1:12-cr-01563-WJ

ARCHIE J. MANZANARES,

               Defendant.


      ORDER STRIKING DEFENDANT’S PRO SE MOTIONS (Docs. 70 & 74) AND
                GOVERNMENT’S RESPONSE (Docs. 81, 82 & 83)
                                and
           ORDER FOR DEFENDANT TO FILE COUNSELED MOTION

       THIS MATTER comes before the Court sua sponte. Because this case does not involve

court-appointed counsel it is outside the ambit of the of the Court’s August 13, 2020

Administrative Order (Doc. 30, No. 20-MC-00004-30). However, having considered the goals put

forth in that Administrative Order, the Court has determined that it will only consider Defendant’s

future, counseled motion for compassionate release. Defendant submitted to the Court two pro se

motions requesting a reduction in sentence under 18 U.S.C. 3582 and the First Step Act of 2018

(“compassionate release”), filed on September 15, 2020 and September 21, 2020 (Docs. 70 & 74).

The Government filed its response on November 17, 2020 (Docs. 81, 82 & 83). On November 27,

2020, Theresa Duncan appeared in this case on behalf of Defendant (Doc. 85). Ms. Duncan’s

appearance in the case was followed shortly thereafter by Easha Anand and Samuel Weiss (Docs.

87 & 89). Because Defendant is now counseled, the Court hereby STRIKES his pro se motions

(Docs. 70 & 74) and the Government’s response thereto (Docs. 81, 82, 83).




                                                1
          Case 1:12-cr-01563-WJ Document 92 Filed 12/22/20 Page 2 of 2




       Defendant shall file a counseled motion for compassionate release. All motions filed

in this matter must comply with the Local Rules of Criminal Procedure. Additionally, if any

party asks the Court to consider sensitive information, it should include a general reference

in its brief directing the Court to information in an addendum or other separately filed

exhibit. See Doc. 91 at 3.

       IT IS SO ORDERED.



                                          ______________________________________
                                          WILLIAM P. JOHNSON
                                          CHIEF UNITED STATES DISTRICT JUDGE




                                             2
